UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ARAYA HENOK, )
)
Plaintiff, )
)
v. ) Civil Case No. 14-00l54 (RJL)
)
WENDY H. SCHWARTZ, et al., )
)
Defendants. ) F I l- E D
t JuL - 3 2014
MEMORANDUM OPINION
. . ` ` t
556 U.S. 662, 678 (2009).

In considering a Rule l2(b)(6) motion, the court must construe the complaint "in
favor of the plaintiff, who must be granted the benefit of all inferences that can be
derived from the facts alleged." Schuler v. Um'tea’ States, 617 F.Zd 605, 608 (.D.C. Cir.
1979) (internal citation and quotation marks omitted). However, factual allegations, even
though assumed to be true, must still "be enough to raise a right to relief above the
speculative level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Moreover, the
court need not "accept legal conclusions cast in the form of factual allegations," nor
"inferences drawn by plaintiffs if such inferences are unsupported by the facts set out in

the complaint." Kowal v. MCI Commc'ns Corp., 16 F.3d l27l, 1276 (D.C. Cir. 1994).

3

ANALYSIS
Plaintiff alleges that defendants committed legal malpractice by negligently failing
to meet the required standard of care for attorneys. See Compl. at 1111 5-9. For plaintiffs
claim to succeed, he must produce sufficient evidence to establish (l) the applicable
standard of care in this situation; (2) that there was a breach of this standard of care; and
(3) that this breach caused him to suffer some injury. See Athria’ge v. Aetna Cas. & Sur.
C0., 351 F.3d 1166, 1174 (D.C. Cir. 2003) (citing Mills v. Cooter, 647 A.2d 1118, 1123
(D.C. 1994)). Plaintiff’s injury must be legally cognizable for him to recover on a theory
of legal malpractice. See Mount v. Baron, 154 F. Supp. 2d 3, 8 (D.D.C. 2001). Indeed,
the plaintiff must demonstrate that absent the defendants’ alleged negligence, he would
have prevailed on an otherwise meritorious claim. See Macktal v. Garde, 111 F. Supp.
2d 18, 21 (D.D.C. 2001) (citing Niosi v. Aiello, 69 A.Zd 57, 59-60 (D.C. 1949)).
In order to determine whether plaintiff had an otherwise meritorious claim, the

court is required to "evaluate the so-called ‘case within the case."’ Ia’. Indeed, the
plaintiff must "demonstrate that his underlying case would have succeeded absent the

alleged malpractice." Ia'. If, however, it is shown that plaintiff’s claim still would have

failed absent the alleged negligence, plaintiffs claim of legal malpractice cannot succeed.

See ia’. at 21-22. Unfortunately for the plaintiff here, he can offer no evidence to support
his contention that, absent the defendants’ alleged negligence, the divorce decree would
have been favorable to him, and thus, his malpractice claim must fail. How so?

The plaintiff alleges that the adverse rulings in his divorce and child custody

proceedings were caused by the defendants’ negligence. Indeed, he argues that if

4

defendants had filed certain motions-a motion seeking recusal of Judge Bayly, a motion
to close the opening between the two houses, and various motions in limine-that the
trial would have resulted in a more favorable outcome. See Compl. at 1[1] 21, 23-30. lt is
therefore left to this Court to determine whether those motions were legally viable claims,
and whether their filing would have resulted in a different outcome for the plaintiff. See
Macktal, lll F. Supp. 2d at 2l. The need for an in-depth analysis of whether the filing of
plaintiffs desired motions would have resulted in a different outcome at trial is, however,
largely obviated by the D.C. Court of Appeals’ opinion considering and ruling on the
very issues raised by plaintiff in this lawsuit. See Araya v. Keleta, 65 A.3d 40 (D.C.
2013).

Regarding plaintiffs claims of Judge Bayly’s religious bias, the D.C. Court of
Appeals found "no evidence of bias and no appearance of bias" in the trial record. Id. at
44 n.3. In fact, Judge Bayly actually admonished plaintiffs wife ’s counsel for raising the
issue of religion, as it was "immaterial" to the proceedings. See id. Indeed, the D.C.
Court of Appeals stated that it "reject[ed] the husband’s claims that the [trial] court was
biased in favor of the wife because she is Catholic and against the husband because he
does not attend church." Ia’. To say the least, it strains credulity for plaintiff to now
argue_following the ruling by the D.C. Court of Appeals on this very point-that the
filing of a motion requesting Judge Bayly’s recusal would have resulted in a favorable
divorce decree.

Plaintiffs arguments regarding defendants’ alleged negligence for not filing

motions in limine are equally unpersuasive. Regarding the Superior Court’s

5

consideration of the incidents of domestic violence, the D.C. Court of Appeals noted that
"a court need not have jurisdiction to have tried an offense in order to credit testimony
about it or to take judicial notice of a conviction," nor is it "precluded from taking notice
of intrafamily offenses as to which the statute of limitations might have barred a criminal
complaint." See id. at 45 n.5. The plaintiff argues that defendants negligently failed to
file motions in limine seeking to exclude incidents of domestic violence that did not
result in a conviction. See Compl. at 11 23. Plaintiff further contends that these motions
would have been granted, thereby excluding incidents of domestic violence for which
there was no conviction, resulting in a divorce decree more favorable to the plaintiff. See
ia’. Unfortunately for the plaintiff, however, the D.C. Court of Appeals clearly rejected
that position, stating that the "ultimate disposition [of the domestic violence complaints] `
in no way made it inappropriate for the court to consider the 2002 assault." See Araya,
65 A.3d at 44 n.4, 45 n.5. I can imagine no situation where the consideration of domestic
violence-wherever it may have occurred-is more appropriate than proceedings
determining the custody of children. Accordingly, plaintiff has failed to show that but for
the defendants’ alleged negligent failure to file motions in limine, the evidence of
domestic violence would have been excluded and he would have received a more
favorable divorce decree.

Finally, plaintiff argues~again unsuccessfully-that defendants negligently failed
to file a motion seeking to close off the opening between the New Jersey Avenue and S
Street properties, resulting in the Superior Court awarding both properties to his ex-wife.

See Compl. at. 1111 12-15. Under D.C. law, upon the entry of a divorce, each party is

6

solely entitled to any property acquired prior to the marriage, while any property acquired
during the marriage is to be distributed between the two parties. See D.C. Code § 16-910
(2001). Here, it is undisputed that the plaintiff acquired the New Jersey Avenue property
prior to the marriage, and that the S Street property was acquired by the plaintiff and his
ex-wife after the two were wed. See Compl. at 1111 l2-l3. Nevertheless, there are
circumstances under which "property may be changed or transformed such that it loses its
character as property acquired prior to the marriage." Araya, 65 A.3d at 53 (citing
Darling v. Darling, 444 A.Zd 20, 24 (D.C. l982) (internal quotation marks omitted). 2
That is exactly what occurred here, and the D.C. Court of Appeals held as such. 3
Based on the above, I find plaintiff’s argument-that defendants’ failure to file a

motion seeking partition of the two properties directly resulted in the Superior Court

2 Here, the D.C. Court of Appeals concluded that

[W]here a spouse’s separate property has been combined or blended with marital
property in such a way that (l) the two items of property came to be used as one
property and (2) one or both properties would be destroyed or damaged or left
with a gaping deficiency or defect if the properties were separated, the Darling
rule permits the trial court to treat the separate property as "transformed" and the
combined or blended property as marital property that is subject to equitable
distribution under § l6-9l O(b).

Araya, 65 A.3d at 56.

3 The New Jersey Avenue property-once connected to the S Street property by the opening
between the properties_ceased to be the plaintiff s pre-marital property and was transformed
into marital property subject to equitable division under D.C. Code § l6-9l0(b). This
transformation occurred before the plaintiff filed for divorce, and any subsequent attempt to
partition the two properties by simply closing off the passageway would have done nothing to
revert the character of the property back to pre-marital property belonging solely to the plaintiff.
See Araya, 65 A.3d at 56. Indeed, the Court of Appeals specifically noted that the single blended
property could not be returned to use as individual units because the S Street property had been
rebuilt without a kitchen. See id.

awarding both properties to his eX-wife_to be completely without merit.
CONCLUSION
Accordingly, for all the foregoing reasons, the Court GRANTS defendants’
Motion to Strike the Amended Complaint, GRANTS defendants’ Motion to Dismiss, and
DENIES plaintiff s Motion for Sumrnary Judgment as moot. An Order consistent with

this decision accompanies this Memorandum Opinion.

   

United States lslrict Judge